Filed:  April 13, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
WILLIAM RAY SMITH,
	Appellant,
	v.
DEPARTMENT OF REVENUE,
	Respondent,
DOUGLAS COUNTY ASSESSOR,
	Intervenor below.
(OTC 4407; SC S46823)
	En Banc
	On Appeal from the Oregon Tax Court.*
	Argued and submitted March 7, 2000.
	William Ray Smith, pro se, Days Creek, argued the cause and
filed the brief for appellant.
	Robert W. Muir, Assistant Attorney General, Salem, argued
the cause for respondent.  Wendy Sanderson, Assistant Attorney
General, filed the brief for respondent.  With her on the brief
was Hardy Myers, Attorney General.
	Paul E. Meyer, Douglas County Counsel, Roseburg, filed the
brief for intervenor Douglas County Assessor.
	VAN HOOMISSEN, J.
	The judgment of the Tax Court is affirmed.
	*Appeal from judgment of the Oregon Tax Court, September 3,
1999.
		VAN HOOMISSEN, J.
		Taxpayer challenges the right of the Douglas County Tax
Assessor to assess taxes on land that taxpayer acquired pursuant
to a federal mining patent.  The Oregon Tax Court dismissed the
challenge.  Taxpayer appeals.  We affirm.
		Taxpayer asserts that his land is exempt from state
taxation.  All real property within the state is taxable under
ORS 307.030.  ORS 307.010 defines real property as:
"the land itself, above or under water; all buildings,
structures, improvements, machinery, equipment or
fixtures erected upon, above or affixed to the same;
all mines, minerals, quarries and trees in, under or
upon the land; all water rights and water powers and
all other rights and privileges in any wise
appertaining to the land; and any estate, right, title
or interest whatever in the land or real property, less
than the fee simple."

(Emphasis added.)  Taxpayer argues that his land is not subject
to taxation under the statute because he holds title in fee
simple.  According to taxpayer, only property that is held in
less than fee simple is subject to taxation.  The Department of
Revenue (department) responds that the phrase "less than the fee
simple" modifies only the wording that appears after the last
semicolon in the statutory definition of "real property," viz.,
"any estate, right, title or interest whatsoever in the land." 
According to the department, the statute, when so read, defines
"real property" to include both land held in fee simple and land
held in less than fee simple.  We agree with the department.
		Taxpayer further argues that his patent conveys to him
the federal government's "immunity" from taxation.  Taxpayer's
patent grants land to him to hold
"together with all the rights, privileges, immunities,
and appurtenances of whatsoever nature thereunto
belonging unto the said grantee above named * * *."

(Emphasis added.)  Land held by the federal government is tax-exempt, ORS 307.040, and taxpayer argues that one of the
"immunities" granted to him in his patent is the federal
government's immunity from taxation.
		The department relies on Crawford v. Dept. of Rev., 14
Or. Tax 554 (1999), in which the Tax Court addressed an argument
virtually identical to taxpayer's, concluding:
"First, the United States government cannot confer its
privileges and immunities upon patent grantees. 
Second, the rights, privileges, and immunities recited
in the patent are those appended to or attached to the
land, not those inherent in the federal government."

14 OTR at 556.  We agree with the Tax Court's analysis in
Crawford.  The judgment of the Oregon Tax Court is affirmed.